Citation Nr: 0319448	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
This case was previously before the Board in June 2001 and 
remanded for additional development and adjudication.

The inferred issue referred to in the remand was denied by 
rating action and there was no disagreement.  Thus, that 
issue is not before the Board.


FINDING OF FACT

The veteran's service-connected status post gastrectomy, at 
60 percent, and residual scarring of the left ring finger, at 
noncompensably disabling do not preclude him from securing 
and following a substantially gainful occupation consistent 
with his age, education, and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, and the supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Further information was contained in the Board's 
remand.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Moreover, the RO has 
made reasonable efforts to develop the record.  The veteran 
has been offered an opportunity to submit additional evidence 
in support of his claim.  He was given the opportunity to 
appear and testify before a Hearing Officer and/or Member of 
the Board to advance any and all arguments in favor of his 
claim, but declined to do so.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available. 

Additionally, the veteran was afforded pertinent VA 
examinations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examinations, the Board notes that the reports reflect that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessments and 
diagnoses.

In the December 2002 supplemental statement of the case the 
veteran was informed as to what was required to substantiate 
his claim.  As there is no additional evidence that needs to 
be obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the claim is ready for appellate 
review.

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), received in June 
2000, the veteran reported that his service-connected status 
post partial gastrectomy prevented him from securing or 
following any substantially gainful occupation.  He indicated 
that he had been under a doctor's care and/or hospitalized 
within the last 12 months.  He reported that September 1996 
was the date his disability affected his full-time 
employment, and that he became too disabled to work.  He 
noted that the most he had earned in one month was $8,000.00.  
He noted that he had been self-employed from April 1989 to 
June 1994.  

Records in support of his claim for total disability rating 
include VA outpatient treatment records dated from October 
1995 to December 2001, including several VA hospitalizations.  
Of some significance is a VA hospital summary dated in 
October 1997.  The veteran was admitted for abdominal pain 
and diarrhea, attributable to gastroenteritis.  He was 
medicated with Demerol to relieve the pain.  It was 
determined that the gastroenteritis was acute and self-
limited.  The veteran's discharge medications were 
Famotidine, Tylenol and Darvon.  The examiner concluded the 
veteran was unemployable.  In October 1998, the veteran was 
hospitalized primarily for unrelated musculoskeletal 
symptomatology.  In May 2001 the veteran was admitted for 
abdominal pain and an exacerbation of musculoskeletal 
symptoms of ankylosing spondylitis.  The remaining records 
show treatment for ankylosing spondylitis.  The veteran was 
prescribed Demerol for the pain. 

During VA examination in July 2000, the veteran complained of 
having symptoms of "dumping syndrome" characterized by the 
development of cramps and nausea after eating.  He had no 
recent symptoms of vomiting, hematemesis or melena.  As far 
as his gastrointestinal medications, he was on Lansoprazole.  
An upper gastrointestinal series revealed evidence of a prior 
Billroth II type gastric resection.  The examiner concluded 
that the partial gastrectomy and symptoms thereof, "dumping 
syndrome," did not render the veteran unemployable. 

During VA examination in October 2002 the examiner noted the 
veteran had been under the care of the VA for a number of 
years and on various medications to control ankylosing 
spondylitis, a manifestation of a rheumatoid process.  The 
examiner also noted the veteran had some problems with upper 
gastrointestinal discomfort and had been on various antacids 
in addition to several hospital admissions for abdominal pain 
thought to be a result of medication effect or 
gastroenteritis.  The examination revealed there were no 
current major complaints secondary to the post partial 
gastrectomy, which would render the veteran unemployable.  
The examiner concluded that the veteran's postoperative 
stomach disorder was not alone in rendering the veteran 
unable to obtain and maintain substantially gainful 
employment.  

Also of record is a February 2003 statement from the 
veteran's former employer indicating that the veteran was no 
longer working because he felt his disability was worsening 
and he was having more back pain.  The employer did not 
specifically refer to the veteran's service-connected 
gastrectomy.

During VA examination in February 2003 the veteran reported 
taking Darvocet daily for his abdominal pain.  He also stated 
that his unemployability was due to the pain medication and 
that he was advised that he should not drive or operate heavy 
machinery while on medication.  The examiner noted that if 
the veteran was taking pain medication, which was a mild 
narcotic, he should not be driving or operating heavy 
machinery.  However there are other analgesics that the 
veteran could take for his discomfort i.e. Tylenol.  Moreover 
there are other types of employment that the veteran could 
perform while taking Darvocet.  The examiner concluded that 
although the veteran was not employable as a truck driver or 
for heavy machinery, he was employable as far as other 
occupations that would not inhibit him from taking his pain 
medication.  

Also of record are SSA records including a disability 
determination report dated in November 1996.  At that time 
the veteran was seeking disability mainly because of his 
ankylosing spondylitis and rheumatoid arthritis.  He was 
first diagnosed in 1979 and was initially on disability from 
1982 to 1988, but later resumed work as a truck driver.  He 
had to leave employment again in September 1996 because of 
increasing pain, weakness, dizziness and inability to move.  

In March 2003 the veteran's service-connected scar was 
examined and revealed a barely visible 3-centimeter circular 
laceration at the proximal left ring finger between the 
proximal interphalangeal and metacarpal interphalangeal.  
This was superficial and nontender to palpation.  The veteran 
was able to make a fist and grasp was equal in both hands.  
There was no pain on examination or adherence to underlying 
tissue.  There was no elevation or depression of the scar.  
There was no edema, keloid formation or inflammation and 
sensation was intact.  The examiner concluded there was 
virtually no difference between the scar or surrounding 
tissue and no residuals.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2002).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)  (2002).  
In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2002).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2002).

In this case, service connection is in effect for status post 
partial gastrectomy, rated as 60 percent disabling and 
laceration, scar of the left ring finger rated as 
noncompensable.  The combined rating is 60 percent.  The 
ratings assigned for the veteran's individual service 
connected disabilities, and the combined rating for the 
service connected disabilities, are not currently in dispute.  

Therefore, the veteran does not meet the minimum percentage 
requirements for a TDIU under section 4.16(a) because his 
service-connected disabilities together are not sufficiently 
disabling to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a)  (2002).  He does have a 
single rating of 60 percent however.  This will be considered 
under section 4.16(a).  Moreover, under such circumstances, 
the veteran can also be awarded a TDIU, pursuant to the 
procedures set forth in section 4.16(b), if this is an 
exceptional case, and the veteran is otherwise shown to be 
unemployable due to his service-connected gastrointestinal 
disorder.  Unfortunately, the evidence in this case does not 
reveal unemployability on either basis.

There is no evidence that the veteran's circumstances are so 
exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  The veteran has high school 
education, two years of college, and has experience working 
as a self-employed owner of a business.  He reportedly last 
worked full-time in 1996.  Clearly, the service-connected 
status post partial gastrectomy is productive of the greatest 
degree of disability, as indicated by the 60 percent assigned 
rating.  While the veteran undoubtedly suffers from 
considerable gastrointestinal impairment there is no medical 
indication that his service-connected status post partial 
gastrectomy, either alone or in concert with other service-
connected disability, precludes him from obtaining and 
retaining substantially gainful employment.  In fact, the 
medical evidence seems to suggest otherwise.  He has not 
shown that his 60 percent is worse than other similar 60 
percent ratings, and thus has not established entitlement to 
unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

It is evident that the veteran's status post partial 
gastrectomy remains symptomatic and, undoubtedly, limits his 
employment options.  Following VA hospitalization in October 
1997 the physician concluded that the veteran was 
unemployable 

However, subsequent VA examiners have noted that although the 
veteran would have difficulty with doing work of a manual 
nature, the disability picture presented is not inconsistent 
with the less strenuous/sedentary types of employment.  In 
July 2000 the VA examiner concluded that the partial 
gastrectomy and symptoms thereof "dumping syndrome" did not 
render the veteran unemployable  Likewise the October 2002 VA 
examiner concluded that the veteran's symptoms did not affect 
his ability to work.  The more recent VA examiner in February 
2003 noted that although the veteran was not employable as a 
truck driver or for heavy machinery, he was employable as far 
as other occupations, which would not inhibit him from taking 
his pain medication.  

The veteran's other service-connected scar is not 
particularly disabling from an industrial standpoint.  This 
disability has remained stable.  There is no medical evidence 
of record, which shows that the veteran has sought medical 
treatment for this disability or that such disability 
precludes him from securing or following substantially 
gainful employment.  

The Board has considered the fact that the veteran has been 
awarded Social Security (SSA) disability benefits, which is 
evidence in support of his claim.  However, it appears that 
the veteran sought and receives SSA benefits due to his non-
service connected disability.  It was noted in SSA records 
that he first received benefits in the early 1980s due to 
symptoms of ankylosing spondylitis.  In September 1996, the 
date the veteran claims he became disabled, the veteran again 
left his job as a truck driver after increasing pain, 
weakness, dizziness and inability to move..  The veteran's 
ankylosing spondylitis cannot be considered in determining 
his entitlement to total disability benefits, as it is not 
service-connected.  Rather, only his service-connected 
disabilities may be considered in connection with his 
education and occupational experience.

Consequently, the records show that the veteran does not meet 
the minimum percentage requirements for a total rating by 
reason of individual unemployability.  Further the evidence 
fails to demonstrate that, in fact the symptoms and 
manifestations of service-connected status post partial 
gastrectomy cause him to be unable to engage in gainful 
employment.  The Board finds that, despite some limitations 
imposed by service-connected disability, the veteran is fully 
cable of performing the physical and mental acts required for 
gainful employment.  His high school education, years in 
college, and years of employment, including self-employment 
provide ample experience, which could be used in a number of 
positions.  Thus, under the circumstances of the instant 
case, there is nothing in the record, which takes the 
veteran's case outside of the norm of similarly situated 
veterans with a similar disability rating.

For all the foregoing reasons, the Board finds that the 
criteria for the award of a TDIU are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West 2002 ); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service connected disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


